Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
After reviewing claims filed on 11/18/2021 and updating searches, examiner found allowable subject matter in the independent claim 13 and dependent claims 2, 10 and 12 of independent claim 1. However, the instant application had 101 issue in the independent claims. Proposed amendment was discussed. See interview summary 4/12/2022 for detail. Applicant agreed with proposed amendment and authorized examiner to conduct examiner’s amendment.

Examiner’s Amendment
 An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with William Hoyer McCarthy (Reg. No. 76934), Attorney of Record, on 4/12/2022.

The application has been amended as follows:
1.  (Currently Amended) A system for generating one or more visual representations of an object colliding with an interface between a simulated fluid and a material, the system comprising:
a computer-readable medium storing instructions, which when executed by at least one processor, cause the system to:
obtain a fluid signed distance field for the simulated fluid;
obtain an object signed distance field for the object;
obtain a viscosity value of the simulated fluid;
calculate an adjusted viscosity value by multiplying the viscosity value by a viscosity multiplier value;
assign the adjusted viscosity value to a first portion of the simulated fluid within a threshold distance of the object;
assign the viscosity value to a second portion of the simulated fluid beyond the threshold distance of the object;
extrapolate the fluid signed distance field into the object signed distance field such that the simulated fluid covers a portion of the object; [[and]]
generate the one or more visual representations of the object colliding with the interface based at least in part on the fluid signed distance field; and
render the one or more visual representations of movement of the object colliding with the interface based on at least in part on the fluid signed distance field.
2.  (Original) The system of claim 1, wherein the instructions, when executed by the at least one processor, further cause the system to:
obtain a contact angle between the simulated fluid and the object; and
extrapolate, for each region of a plurality of regions that a simulation comprises, the fluid signed distance field into the object signed distance field, the extrapolation comprising:
(a) identifying a fluid value in the fluid signed distance field for each of the plurality of regions,
(b) identifying an object value in the object signed distance field for each of the plurality of regions,
(c) for each of the plurality of regions, determining whether a condition is true, wherein the condition is true when the object value indicates the region is on or in the object and the fluid value indicates that the region is in the simulated fluid, on the simulated fluid, or within a threshold distance of the interface between the simulated fluid and the material, and
(d) when the condition is determined to be true, (i) setting the fluid value equal to a negative of the object value when the negative of the object value is greater than the fluid value, (ii) determining a distance between the fluid value and the object value, and (iii) setting the fluid value equal to a sum of the distance multiplied by a sine of the contact angle and the object value multiplied by a cosine of the contact angle.
3.  (Original) The system of claim 1, wherein the instructions, when executed by the at least one processor, further cause the system to:
obtain a map that identifies a portion of the object covered by the simulated fluid.
4.  (Original) The system of claim 1, wherein the material is invisible, and the simulated fluid is visible.
5.  (Original) The system of claim 1, wherein the material is visible, and the simulated fluid is invisible.
6.  (Original) The system of claim 1, wherein the material is air or a gaseous material.
7.  (Original) The system of claim 1, wherein the instructions, when executed by the at least one processor, further cause the system to:
identify a boundary along the interface where the object collides with the simulated fluid and the material; and
place a fluid emitter at the boundary, the fluid emitter configured to generate a new fluid along at least a portion of the object.
8.  (Original) The system of claim 7, wherein the object travels in a direction at a predetermined rate, and the new fluid travels in the direction and at the predetermined rate.
9.  (Original) The system of claim 7, wherein the object travels in a direction at a predetermined rate, and the fluid emitter generates fluid droplets that travel in a second direction opposite from the direction the object travels.
10.  (Original) The system of claim 7, wherein the fluid emitter is placed by creating the fluid emitter at the boundary by dilating the boundary in a direction normal to a surface of the object.
11.  (Original) The system of claim 10, wherein the fluid emitter generates a stream of new fluid that travels along the surface of the object.
12.  (Canceled)
13.  (Currently Amended) A system for generating one or more visual representations of an object colliding with an interface between a simulated fluid and a material, the system comprising:
a computer-readable medium storing instructions, which when executed by at least one processor, cause the system to:
obtain an object signed distance field for the object;
obtain a fluid signed distance field for the simulated fluid;
obtain a viscosity value of the simulated fluid;
calculate an adjusted viscosity value by multiplying the viscosity value by a viscosity multiplier value; 
assign the adjusted viscosity value to a first portion of the simulated fluid within a threshold distance of the object;
assign the viscosity value to a second portion of the simulated fluid beyond the threshold distance of the object;
extrapolate the fluid signed distance field into the object signed distance field such that the simulated fluid covers a portion of the object; [[and]]
generate the one or more visual representations of the object colliding with the interface based at least in part on the fluid signed distance field; and
render the one or more visual representations of movement of the object colliding with the interface based on at least in part on the fluid signed distance field.
14.  (Original) The system of claim 13, wherein the instructions, when executed by the at least one processor, further cause the system to:
identify a boundary along the interface where the object collides with the simulated fluid and the material; and
place a fluid emitter at the boundary, the fluid emitter configured to generate a new fluid along at least a portion of the object.
15.  (Original) The system of claim 14, wherein the object travels in a direction at a predetermined rate, and wherein the new fluid travels in the direction and at the predetermined rate, and the fluid emitter generates fluid droplets that travel in a second direction opposite from the direction the object travels.
16.  (Original) The system of claim 14, wherein the fluid emitter is placed by creating the fluid emitter at the boundary by dilating the boundary in a direction normal to a surface of the object.
17.  (Original) The system of claim 16, wherein the fluid emitter generates a stream of new fluid that travels along the surface of the object.


Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  
Jeschke (US2019/0362035 A1) teaches a discretization method for animating water waves. A graphics processing unit stores a one-dimensional texture referred to as a wave profile buffer that stores pre-computed results at a number of discrete sample points for performing wave height evaluation. The water surface is rendered according to water height values computed using the wave profile, accounting for advection, spatial diffusion, angular diffusion, boundary reflections, and dissipation.
Jamriska (US 2017/0243388 A1) teaches a method of transferring of an appearance of a boundary and interiors regions from the image exemplar to a target image.
Wang (NPL: Water drops on surfaces, 2005) teaches a virtual surface method, which modifies the level set distance field representing the fluid surface in order to maintain an appropriate contact angle.

These references taken either alone or in combination with the prior art of record fail to disclose instructions, including:
Claim 1: 
“calculate an adjusted viscosity value by multiplying the viscosity value by a viscosity multiplier value; assign the adjusted viscosity value to a first portion of the simulated fluid within a threshold distance of the object; assign the viscosity value to a second portion of the simulated fluid beyond the threshold distance of the object;”
Claim 10:
“calculate an adjusted viscosity value by multiplying the viscosity value by a viscosity multiplier value; assign the adjusted viscosity value to a first portion of the simulated fluid within a threshold distance of the object; assign the viscosity value to a second portion of the simulated fluid beyond the threshold distance of the object; extrapolate the fluid signed distance field into the object signed distance field such that the simulated fluid covers a portion of the object;”
in combination with the remaining elements and features of the claimed invention. The dependent claims are allowable for at least their dependence on independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Claims 1-11 and 13-17 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUEN-MEEI GAN whose telephone number is (469)295-9127. The examiner can normally be reached Monday-Friday 9:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUEN-MEEI GAN/Primary Examiner, Art Unit 2148